—Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered July 8, 1992, dismissing a CPLR article 78 petition seeking to vacate and annul a determination of the New York City Loft Board as contrary to its own rules and regulations, unanimously affirmed, without costs.
Petitioner’s challenge to the Loft Board’s determination that the cost of restoring elevator service would be borne by the tenants was properly dismissed since the Loft Board was precluded from reaching and in fact did not reach this issue in the context of a proceeding pursuant to 29 RCNY 2-01 (d) (2) (vii) (B) (b). Rather, the Loft Board offered the tenants a right to waive the requirement that the owner provide this service upon the ground that it might ultimately be determined that some of the costs of restoring elevator service would be shifted to the tenants (see, Multiple Dwelling Law § 286 [5]). We decline to consider petitioner’s additional arguments advanced for the first time on appeal. Concur — Murphy, P. J., Ellerin, Kupferman, Ross and Tom, JJ.